Title: To Alexander Hamilton from Peter R. Livingston, 16 August 1793
From: Livingston, Peter R.
To: Hamilton, Alexander



Manor Livingston [New York] 16 Augt. 1793
My Dear Sir

I thank you for your favr. in answer to mine of the 12t Ulto. and am happy the contingency did not take place as was then by all conjectured it would.
I must now my Friend ask the favor of you if any thing else should turn up that you judge will answer for me so that I can once more return with my family to the City and live, that you would be so kind as to have my name putt upon the list to be presented to the Worthy President and assist with such assistance only as will be consistant with your Station.
If you have any Vacancy in your Office that will answer for my Son James that is intirely out of business as a young man, or any other place that you judge will answer shall thank you to think of him. Our most Affectionate Regards Attend You and yours.
Your friend and Hub. Sevt.

Peter R Livingston

